Exhibit 10.1

 

AMENDED AND RESTATED CONSULTING AGREEMENT

JAMES H. RICHARDSON

 

THIS AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”) is entered into
between Alexandria Real Estate Equities, Inc. (“Client”) and James H. Richardson
(“Consultant”) (each, a “Party”), effective as of the Effective Date (as defined
in Section 26 herein).

 

1.                                    Engagement of Services.  Subject to the
terms of this Agreement, Consultant will render the services (the “Services”)
set forth in the Project Assignment attached to this Agreement as Exhibit A
(“Project Assignment”), commencing as of January 1, 2011 (the “Consulting
Commencement Date”).  This Agreement replaces and supersedes the Consulting
Agreement entered into by Consultant and Client that was made effective as of
February 12, 2009.

 

2.                                    Compensation.  Client will compensate
Consultant for the Services as set forth in the Project Assignment pursuant to
this Agreement, or in such other Project Assignments as Client and Consultant
may agree upon in writing.  Consultant will be reimbursed for expenses as
described in the Project Assignment.  Upon termination of this Agreement for any
reason, Consultant will be paid fees on the basis stated in the Project
Assignment(s) for authorized work which has been completed.

 

3.                                    Ownership of Work Product.  Consultant
hereby assigns to Client all right, title and interest in and to any work
product created or contributed by Consultant pursuant to this Agreement (the
“Work Product”), if any, including all copyrights, trademarks and other
intellectual property rights contained therein.  Consultant agrees to execute,
at Client’s request and expense, all documents and other instruments necessary
or desirable to confirm such assignment, including without limitation, the
copyright assignment set forth as Exhibit B (Assignment of Copyright).  In the
event that Consultant does not, for any reason, execute such documents within a
reasonable time of Client’s request, Consultant hereby irrevocably appoints
Client as Consultant’s attorney-in-fact for the purpose of executing such
documents on Consultant’s behalf, which appointment is coupled with an
interest.  Consultant understands and agrees that Consultant has no right to use
the Work Product except as necessary to perform the Project Assignment for
Client.

 

4.                                    License and Waiver of Other Rights.  If
Consultant has any rights, including without limitation “artist’s rights” or
“moral rights,” in the Work Product which cannot be assigned, Consultant agrees
to waive enforcement worldwide of such rights against Client.  In the event that
Consultant has any such rights, that cannot be assigned or waived, Consultant
unconditionally grants to Client an exclusive, perpetual, irrevocable,
worldwide, fully-paid license, with the right to sublicense through multiple
levels of sublicensees, under any and all such rights:  (a) to reproduce, create
derivative works of, distribute, publicly perform, publicly display, digitally
transmit, and otherwise use the Work Product in any medium or format, whether
now known or hereafter discovered; (b) to use, make, have made, sell, offer to
sell, import, and otherwise exploit any product or service based on, embodying,
incorporating, or derived from the Work Product; and (c) to exercise any and all
other present or future rights in the Work Product.

 

5.                                    Representations and Warranties. 
Consultant represents and warrants that: (a) Consultant has the right and
unrestricted ability to perform the Services required under this Agreement and
to assign the Work Product to Client as set forth in Section 3 (including
without limitation the right to assign any Work Product created by Consultant’s
employees or contractors); (b) Consultant will not knowingly create or
contribute any Work Product that infringes upon any copyright, patent,
trademark, right of publicity or privacy, or any other proprietary right of any
person, whether contractual, statutory or based upon common law; (c) Consultant
will take all necessary or reasonable precautions to prevent injury to any
person (including Client employees, business contacts, tenants or potential
tenants) or damage to any real property or other property (including Client
Property and Equipment (as defined below)) during the term of this Agreement
(provided that, Consultant will not be responsible for any injuries or damages
caused by Client’s employees); and (d) the Services and all Work Product

 

1

--------------------------------------------------------------------------------


 

will fully conform to the specifications, requirements, and other terms in the
applicable Project Assignment and this Agreement.

 

6.                                    Independent Contractor Relationship. 
Consultant’s relationship with Client is that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship.  Subject to
Section 14, Consultant is excluded from participating in any fringe benefit
plans or programs as a result of the performance of the Services, without regard
to Consultant’s independent contractor status, including, but not limited to,
health, sickness, accident or dental coverage, life insurance, disability
benefits, severance, accidental death and dismemberment coverage, unemployment
insurance coverage, workers’ compensation coverage, and pension or
401(k) benefit(s) provided by the Client to its employees.  Consultant agrees,
as an independent contractor, that he is not entitled to unemployment benefits
in the event this Agreement terminates, or workers’ compensation benefits in the
event that Consultant is injured in any manner or becomes ill while performing
the Services under this Agreement.  Consultant, at Consultant’s sole cost,
expense and discretion, will maintain appropriate insurance coverage and
benefits for Consultant and any of Consultant’s employees, including but not
limited to workers’ compensation insurance coverage to the extent such coverage
is required.  Consultant is not authorized to make any representation, contract
or commitment on behalf of Client unless specifically requested or authorized in
writing to do so by a Client officer or as provided in the applicable Project
Assignment.  Consultant is solely responsible for, and will file, on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state or local tax authority with respect to the performance of
Services and receipt of fees under this Agreement.  Consultant is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing Services under this Agreement.  No part of Consultant’s
compensation will be subject to withholding by Client for the payment of any
social security, federal, state or any other employee payroll taxes.  Client
will regularly report any amounts paid to Consultant by filing Form 1099-MISC
with the Internal Revenue Service as required by law.

 

7.                                    Confidential Information.  Consultant
agrees to hold Client’s Confidential Information in strict confidence and to
refrain from any disclosure, use or publication of such Confidential
Information, except as expressly authorized in writing by Client, during the
term of this Agreement and thereafter.  “Confidential Information” means any and
all information related to Client’s or its affiliates’ business (including trade
secrets, ideas, media, techniques, specifications, designs, plans, forecasts,
reports, financial statements and models, budgets, technical information, works
of authorship, databases, information systems, software and source
documentation, spreadsheets, analyses or analytical methods, financial or
operational models, algorithms, know-how, processes, customized construction and
design features, fixtures, equipment, building systems, laboratory and office
systems, forms of leases and related documentation, names of actual or
prospective investors, business partners, employees, tenants, customers,
vendors, suppliers, distributors and clients, proposals, bids, forecasts, market
information, information relating to research and development, properties,
completed or potential future property acquisitions, redevelopments,
construction projects and investments, procurement requirements, and the
existence of any business discussions, negotiations, or contractual
relationships between Client or its affiliates and any third party) that is
labeled or identified as “confidential” or “proprietary” or that Consultant
otherwise knows, or would reasonably be expected to know, Client or its
affiliates consider to be confidential or proprietary.  Consultant has a duty to
treat as confidential all of the foregoing whether provided or made accessible
by Client or its affiliates or learned or acquired during the performance of the
Services. Consultant’s obligations set forth in this Section 7 shall not apply
with respect to any portion of the Confidential Information that: (a) was in the
public domain at the time it was communicated to Consultant by Client or its
affiliates; (b) entered the public domain through no fault of Consultant,
subsequent to the time it was communicated to Consultant by Client or its
affiliates; (c) was in Consultant’s possession free of any obligation of
confidence at the time it was communicated to Consultant by Client or its
affiliates; (d) was rightfully communicated to Consultant free of any obligation
of confidence subsequent to the time it was communicated to Consultant by Client
or its affiliates; (e) was developed by employees or agents of Consultant
independently of and without reference to any information communicated to
Consultant by Client or its affiliates; or (f) was communicated by Client to an
unaffiliated third party free of any obligation of confidence.  Confidential
Information does not include basic business know-how that is

 

2

--------------------------------------------------------------------------------


 

generally known and used within the real estate or life science industries,
including but not limited to basic business know-how and skills developed during
Consultant’s employment with Client.  Consultant may disclose Client’s and its
affiliates’ Confidential Information in response to a valid order by a court or
other governmental body, or as otherwise required by law, after having given
Client and its affiliates sufficient prior notice to permit Client and its
affiliates a reasonable opportunity to lodge objections to such disclosure.  All
Confidential Information furnished to Consultant by Client and its affiliates,
or developed by Consultant on Client’s behalf, is the sole and exclusive
property of Client and its affiliates or their suppliers or customers.  Upon
request by Client, Consultant agrees to promptly deliver to Client the original
and any copies of such Confidential Information.  Consultant understands and
acknowledges that Client is a public company, and that the disclosure of
information relating to Client and its affiliates is subject to state and
federal securities laws.  Consultant agrees not to take any action to violate
applicable federal and state securities laws.

 

8.                                    Return of Client Property.  Upon
termination of the Agreement or earlier as requested by Client, Consultant shall
deliver to Client all of Client’s property, if any, including equipment
(including, without limitation, computers, personal computing devices, or
similar devices), software programs, documents, records, proposals, notes,
notebooks, lists (including any lists of business contacts, prospects, tenants,
prospective tenants, properties, customers, clients, vendors, suppliers,
distributors, consultants or agents with whom Client does business), files,
promotional literature, and reports, studies, fact sheets, drawings,
specifications, models, brochures, documents and materials relating to
acquisitions or potential acquisitions, documents and materials relating to
redevelopments or developments, agreements, leases, term sheets, letters of
intent and similar documents, draft documents, and any and all materials
containing or disclosing (in whole or in part) Work Product or Confidential
Information; and any and all other materials including, without limitation,
computerized and/or electronic information that refers, relates or otherwise
pertains to Client and/or its officers, directors, agents, employees and
consultants, and any and all business dealings of said persons and entities,
which Consultant received or developed during Consultant’s engagement by Client
or which Consultant otherwise possesses or controls, together with all copies or
reproductions thereof, in whole or in part (collectively, the “Client Property
and Equipment”).  Consultant shall not retain any Client Property and Equipment,
including any copies, duplicates, or embodiments thereof.  Consultant agrees to
certify in writing that Consultant has conducted a diligent search to locate any
property or information described in this paragraph that is within Consultant’s
custody or control and that Consultant has complied with the requirements of
this paragraph.  Consultant further agrees that any property situated on
Client’s premises and owned by Client, including disks and other storage media
or electronic systems, files, filing cabinets, desks, or other work areas, is
subject to inspection by Client personnel at any time with or without notice. 
In the event of a legal claim by Consultant against Client, Client shall make
available for inspection, under reasonable confidentiality restrictions, such
Client Property and Equipment as is reasonably related to the issues raised by
such claim.  Notwithstanding the foregoing, Consultant may retain any documents
that he received in his capacity as a director or shareholder of Client,
including but not limited to annual reports distributed to shareholders.

 

9.                                    No Conflict of Interest.  Consultant
acknowledges and agrees that he will be providing services that are special,
unique or extraordinary, and, due to the nature of his Services, his engagement
in any of the activities prohibited in this Section 9 would necessarily involve
the unauthorized use or disclosure of Confidential Information, and the
proprietary relationships and goodwill of Client.  Accordingly, Consultant shall
not, during the period of Consultant’s engagement by Client and for a period of
two (2) years thereafter, engage in any activity that is or may be (in the
reasonable discretion of Client) competitive with Client, directly or
indirectly, and whether or not for compensation, in the business of owning,
operating, acquiring, managing, leasing, expanding, developing or redeveloping
commercial properties throughout the United States containing office and
laboratory space designed or improved for lease to pharmaceutical,
biotechnology, life science product and services companies, not for profit
scientific research institutions, universities, diagnostic and personal care
products companies, or government agencies (for the purpose of laboratory
research); and Consultant acknowledges that to engage in such activity
Consultant would inevitably use Client’s Confidential Information.  Consultant
warrants that there is no other contract or duty on Consultant’s part
inconsistent with this Agreement.

 

3

--------------------------------------------------------------------------------


 

10.                            Term and Termination.

 

10.1                    Term.  The term of this Agreement (the “Term”) is from
the Consulting Commencement Date hereof through the date on which it is
terminated pursuant to the provisions of Section 10.2 (Termination) hereof.

 

10.2                    Termination.  During the Term of the Agreement, either
party may terminate this Agreement, or any Project Assignment hereunder, with or
without cause at any time upon thirty (30) days prior written notice to the
other party.  In addition, during the Term of the Agreement, either party may
terminate this Agreement immediately upon giving written notice in the event of
the other party’s material breach of the Agreement.  In addition, Consultant may
terminate this Agreement as provided under Section 19 (No Assignment or
Subcontracting).

 

10.3                    Survival.  The rights and obligations contained in the
following Sections:  3 (Ownership of Work Product), 4 (License and Waiver of
Other Rights), 5 (Representations and Warranties), 6 (Independent Contractor
Relationship), 7 (Confidential Information), 8 (Return of Client Property), 9
(No Conflict of Interest), 11 (Nonsolicitation), 12 (Noninterference with
Business), 13 (Indemnification; Limitation of Liability), 17 (Governing Law), 18
(Severability), 19 (No Assignment or Subcontracting), 20 (Notices), 21
(Remedies), 22 (Waiver), and 23 (Dispute Resolution) will survive any
termination or expiration of the Term of the Agreement.

 

11.                            Nonsolicitation.  Consultant acknowledges that,
because of the nature of Consultant’s work for Client, Consultant’s
solicitation, servicing or retention of certain tenants (“Tenants”), or certain
brokers, vendors, suppliers, distributors, consultants, or partners with whom
Client does business from time to time related to Consultant’s work for Client
(each such person or entity, a “Supplier”) would necessarily involve the
unauthorized use or disclosure of Confidential Information, and the proprietary
relationships and goodwill of Client.  Accordingly, during the Term of this
Agreement and for a period of one (1) year following the termination of the
Agreement for any reason (the “Post-Termination Period”), Consultant shall not,
without Client’s express written consent, directly or indirectly solicit: 
(a) any Tenant of Client with which Consultant actually engaged in business
transactions on behalf of Client during the two (2) year period prior to the
termination of the Agreement (the “Pre-Termination Period”); (b) any Tenant of
Client served during such Pre-Termination Period by an office of Client located
in any geographic area where Consultant provided services to Client pursuant to
this Agreement or any prior employment or consulting agreement with Client; or
(c) any Supplier or strategic partner of Client during the Pre-Termination
Period (i) to perform services within the life sciences or data center fields,
or (ii) that is then providing, or is under contract to provide during the one
year Post-Termination Period, services to Client, which would be interrupted or
impeded as a result of such solicitation.  Consultant further agrees that for a
period of two (2) years following the termination of the Agreement, Consultant
shall not, without Client’s express written consent, directly or indirectly
solicit, induce, or attempt to solicit or induce, any Tenant or Supplier to
terminate his, her or its relationship with Client for any purpose, including
but not limited to the purpose of associating with or becoming a Tenant or
Supplier, whether or not exclusive, of Consultant or any entity of which
Consultant is or becomes a partner, stockholder, principal, member, employee,
officer, director, principal, contractor, agent, trustee or consultant. 
Consultant understands that Consultant is not prohibited from accepting
engagement by a Tenant, Supplier or strategic partner, provided such Consultant
acts in accordance herewith.

 

12.                            Noninterference with Business.  During the Term
of this Agreement and for a period of one (1) year following the termination of
the Agreement, Consultant shall not, directly or indirectly, solicit, induce,
encourage or attempt to solicit, induce or encourage any person known to
Consultant to be an employee or independent contractor of Client to terminate
his or her engagement by or other relationship with Client for any purpose
whatsoever, including but not limited to the purpose of associating with any
entity of which Consultant is or becomes an employee, officer, director,
partner, stockholder, agent, trustee, consultant, or contractor, or any
competitor of Client.

 

4

--------------------------------------------------------------------------------


 

13.                            Indemnification; Limitation of Liability.  Client
agrees to indemnify Consultant and hold Consultant harmless with respect to
Services performed in good faith by Consultant except with regard to gross
negligence, willful misconduct, or material breach by Consultant; and, in any
event, Consultant’s liability to Client for claims arising from Services
performed hereunder shall be limited to the total amount of fees (including but
not limited to retainers) paid hereunder.  IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, EXEMPLARY, SPECIAL, OR INCIDENTAL
DAMAGES ARISING FROM OR RELATING TO THIS AGREEMENT.  EACH PARTY’S TOTAL
CUMULATIVE LIABILITY IN CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT OR
TORT OR OTHERWISE, WILL NOT EXCEED THE AGGREGATE AMOUNT OF FEES AND EXPENSES
OWED BY CLIENT TO CONSULTANT FOR SERVICES PERFORMED UNDER THIS AGREEMENT.

 

14.                            Stock Awards and Other Benefits.

 

14.1.                Stock Awards.  During Consultant’s employment with Client,
which terminated pursuant to Consultant’s resignation effective February 11,
2009 (the “Resignation Date”), Consultant was granted certain options to
purchase shares of Client’s common stock (the “Options”) and Consultant was
granted certain shares of restricted stock of Client (the “Restricted Stock”). 
Consultant acknowledges that the Options were fully vested as of the Resignation
Date.  During the Term of this Agreement, any unvested Restricted Stock will
continue to vest and the forfeiture provisions for the Restricted Stock will not
be triggered.  Notwithstanding anything to the contrary in Client’s Amended and
Restated 1997 Stock Award and Incentive Plan or the applicable Restricted Stock
agreements, vesting of the Restricted Stock will cease, and the forfeiture
provisions for the Restricted Stock will be triggered, upon the termination of
the Term of this Agreement, regardless of whether Consultant continues to serve
as a director on the Board of Directors of Client.  During the period that ends
upon the later of the termination of the Term of this Agreement or the
termination of Consultant’s service as a director on the Board of Directors of
Client, the post-termination exercise period for the Options will not be
triggered.  Except as provided in this Section 14.1, the Options and Restricted
Stock will continue to be governed in all respects by the terms of Client’s
Amended and Restated 1997 Stock Award and Incentive Plan and the applicable
Option and Restricted Stock agreements.  Consultant acknowledges that any
Options that currently qualify as incentive stock options lost that
qualification three (3) months after Consultant’s final day of employment with
Client.  Client advises Consultant to seek independent tax advice concerning the
Options and Restricted Stock.

 

14.2.                Other Benefits.  Upon termination of Consultant’s
employment with Client, as of the Resignation Date: (a) with respect to Client’s
401(k) Profit Sharing Plan (the “401(k) Plan”), Consultant shall not be eligible
to make any further elective deferrals and will not receive any further employer
profit sharing or other discretionary employer contributions under the
401(k) Plan, other than any such profit sharing contribution and employer “safe
harbor” contribution made for the 2009 plan year to which Consultant may be
entitled pursuant to the terms of the 401(k) Plan, and shall be entitled to
receive a distribution of his account under the 401(k) Plan pursuant to the
terms of the 401(k) Plan; (b) with respect to Client’s Cash Balance Pension Plan
(the “Cash Balance Plan”), Consultant shall not be eligible to accrue any
further benefits under the Cash Balance Plan, provided that Consultant’s accrued
benefit under the Cash Balance Plan as of his employment termination date shall
be credited with interest earnings pursuant to the terms of the Cash Balance
Plan until Consultant receives a distribution of such benefit in accordance with
the terms of the Cash Balance Plan; (c) with respect to Client’s Executive
Profit Sharing Plan (the “Profit Sharing Plan”), Consultant shall not be
eligible to receive any further employer profit sharing or other discretionary
employer contributions under the Profit Sharing Plan, other than any such profit
sharing contribution made for the 2009 plan year to which Consultant may be
entitled pursuant to the terms of the Profit Sharing Plan, and shall be entitled
to receive a distribution of his account under the Profit Sharing Plan pursuant
to the terms of the Profit Sharing Plan; and (d) with respect to Client’s 2000
Deferred Compensation Plan (the “DCP”), (i) Consultant shall not be eligible to
defer any compensation received from Client for services rendered after the
Resignation Date or to be credited with any matching or other employer
contribution from Client under the DCP, (ii) Consultant shall receive payment of
the portion of his account under the DCP attributable to deferrals made prior to
January 1, 2005 under the DCP upon the earlier of (1) his termination of service
(including service rendered pursuant to this Agreement) with Client and (2) a
date

 

5

--------------------------------------------------------------------------------


 

Consultant may elect in accordance with the terms of the DCP (provided, however,
that such portion of his account that is attributable to amounts deferred under
the 2000 Venture Investment Deferred Compensation Plan (the “VIP”) prior to
January 1, 2005 as to which a “Distribution Event” under the terms of the VIP
has not yet occurred, shall be made upon the occurrence of a Distribution
Event), and (iii) Consultant shall receive payment of the portion of his account
under the DCP attributable to deferrals made on or after January 1, 2005 under
the DCP on the date that is six (6) months and one (1) day following the
Resignation Date, or as soon as practicable thereafter.  Notwithstanding the
foregoing, in the event of any conflict between the provisions of these sections
14.1 or 14.2 and the terms of the various plans discussed in these sections 14.1
and 14.2, the terms of the various plans shall control unless otherwise provided
herein.

 

15.                            OFAC.  Consultant is currently:  (a) in
compliance with, and shall at all times during the term of this Agreement remain
in compliance with, the regulations of the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”); (b) not listed on,
and shall not during the term of this Agreement be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation; and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

 

16.                            Systems Usage Policy.  Contemporaneous with
signing this Agreement, Consultant must sign, date and return to Client the
Systems Usage Policy for External Users attached hereto as Exhibit C.  Any
breach by Consultant of the Systems Usage Policy for External Users shall be
considered a breach of this Agreement (including for purposes of Section 10.2).

 

17.                            Governing Law.  This Agreement is governed by the
laws of the State of California without reference to any conflict of laws
principles that would require the application of the laws of any other
jurisdiction.

 

18.                            Severability.  If any provision of this Agreement
is, for any reason, held to be invalid or unenforceable, the other provisions of
this Agreement will be unimpaired and the invalid or unenforceable provision
will be deemed modified so that it is valid and enforceable to the maximum
extent permitted by law in a manner consistent with the intent of the parties
insofar as possible.

 

19.                            No Assignment or Subcontracting.  This Agreement
and Consultant’s rights and obligations under this Agreement may not be
assigned, delegated, subcontracted, or otherwise transferred, in whole or in
part, by operation of law or otherwise, by Consultant without Client’s express
prior written consent.  Any attempted assignment, delegation, or transfer in
violation of the foregoing will be null and void.  Client may assign this
Agreement, or any of its rights under this Agreement, to any third party with or
without Consultant’s consent.  Notwithstanding the foregoing, if Client assigns
this Agreement to a third party (other than any subsidiary entities of Client)
without Consultant’s written consent (which shall not be unreasonably withheld),
then Consultant may terminate this Agreement upon providing five (5) business
days prior written notice to Client.

 

20.                            Notices.  All notices or reports permitted or
required under this Agreement shall be in writing and shall be delivered by
personal delivery, overnight courier upon written verification of receipt,
facsimile transmission (including, but not limited to, PDF file) or by certified
or registered mail, return receipt requested; and shall be deemed given upon
personal delivery, date of receipt by facsimile transmission (provided that
there is acknowledgement or evidence of receipt), or five (5) days after deposit
in the mail, or one (1) day after deposit with an overnight courier.  Notices to
Client for all purposes shall be sent to the attention of Client’s Chief
Executive Officer at the address set forth in this Section 20 and to Consultant
as set forth in the signature block below.  Either party may change its address
at any time by specifying such change to the other party in writing.  Notices to
Client shall be directed to: Chief Executive Officer, Alexandria Real Estate
Equities, Inc., 385 East Colorado Blvd., Suite 299, Pasadena, California 91101;
Facsimile: (626) 578-0770.

 

6

--------------------------------------------------------------------------------


 

21.                            Remedies.  Client’s and/or its affiliates’
remedies for any breach of this Agreement by Consultant will include damages (as
provided in Section 13), injunctive relief, specific performance, and
restitution.  Consultant acknowledges that any breach of this Agreement by
Consultant would cause irreparable injury to Client and/or its affiliates for
which monetary damages would not be an adequate remedy and, therefore, Client
and/or its affiliates will be entitled to injunctive relief (including specific
performance).  The rights and remedies provided to each Party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such Party at law or in equity.

 

22.                            Waiver.  The waiver by Client of a breach of any
provision of this Agreement by Consultant must be in writing to be effective and
shall not operate or be construed as a waiver of any other or subsequent breach
by Consultant.

 

23.                            Dispute Resolution.  Any dispute arising out of
or relating to this Agreement, Consultant’s engagement by Client, or between
Consultant and Client or Client’s officers, directors, agents or consultants,
shall be submitted to final, binding and confidential arbitration by one
arbitrator under the then-existing rules and procedures of JAMS, Inc. (“JAMS”)
in arbitration proceedings conducted in Los Angeles, California.  BY AGREEING TO
THIS PROCEDURE, BOTH CONSULTANT AND CLIENT WAIVE THE RIGHT TO RESOLVE ANY
DISPUTE THROUGH A TRIAL BY JURY OR JUDGE OR ADMINISTRATIVE PROCEEDING.  The
arbitrator shall have no power or authority to modify, enlarge or add to the
terms and provisions of this Agreement, except as otherwise expressly agreed
herein.  Judgment upon the award of the arbitrator shall be binding upon the
parties and may be entered in any court having jurisdiction.  The arbitrator
shall award to the prevailing party reasonable attorneys’ fees and expenses from
the other party, including any expert fees, which fees and expenses shall be in
addition to any other relief which may be awarded.  This arbitration obligation
extends to, without limitation, claims or causes of action for wrongful
termination, impairment of ability to compete in the open labor market, breach
of an express or implied agreement, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, libel, infliction of emotional distress, disability, loss of future
earnings, and claims under any applicable state Constitution, the United States
Constitution, and any applicable state and federal laws, including, but not
limited to, the Civil Rights Act of 1964 (as amended), the Fair Labor Standards
Act (as amended), the National Labor Relations Act (as amended), the
Labor-Management Relations Act (as amended), the Worker Retraining and
Notification Act of 1988 (as amended), the Americans With Disabilities Act of
1990 (as amended), the Rehabilitation Act of 1973 (as amended), the Employee
Retirement Income Security Act of 1974 (as amended), the Age Discrimination in
Employment by Act of 1967 (as amended), and any and all similar state laws,
rules and regulations.  Consultant’s obligations under this Agreement are of a
unique character that gives them particular value; breach of any of such
obligations will result in irreparable and continuing damage to Client for which
there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to an award in arbitration for injunctive relief and/or
a decree for specific performance, and such other and further relief as may be
proper (including monetary damages if appropriate); and such injunctive relief
from a court as may be necessary to avoid irreparable harm pending the outcome
of arbitration.

 

24.                            Miscellaneous.  This Agreement constitutes the
complete, final, and exclusive embodiment of the entire agreement between the
parties relating to the subject matter hereof and supersedes all prior or
contemporaneous oral or written agreements and representations concerning such
subject matter (including but not limited to the Consulting Agreement between
Consultant and Client for Services that was made effective as of February 12,
2009) .  The terms of this Agreement will govern all services undertaken by
Consultant for Client as of the Consulting Commencement Date; provided, however,
that in the event of any conflict between the terms of this Agreement and any
Project Assignment, the terms of the applicable Project Assignment will
control.  This Agreement may only be modified or amended in a written agreement
executed by Consultant and a duly authorized officer of Client.  Any ambiguity
in this document shall not be construed against either party as the drafter. 
The headings of the Sections and Paragraphs of this Agreement are inserted for
ease of reference only, and will have no effect in the construction or
interpretation of this Agreement.  This Agreement and any amendment or
supplement to this Agreement may be executed in two or more counterparts, each
of which will

 

7

--------------------------------------------------------------------------------


 

constitute an original but all of which will together constitute a single
instrument.  Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

 

25.                            Release of Claims.  Except as otherwise set forth
in this Agreement, in exchange for the consideration under this Agreement to
which Consultant would not otherwise be entitled, Consultant hereby generally
and completely releases Client and its parent or subsidiary entities,
successors, predecessors and affiliates, and its and their directors, officers,
employees, shareholders, agents, attorneys, insurers, affiliates and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date
Consultant signs this Agreement (collectively, the “Released Claims”).  The
Released Claims include, but are not limited to, all claims arising out of or in
any way related to Consultant’s previous consulting relationship with Client. 
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification
Consultant may have pursuant to any written indemnification agreement with
Client to which he is a party or under applicable law; (b) any rights which are
not waivable as a matter of law; and (c) any claims for breach of this
Agreement.  Consultant represents and warrants that, other than the Excluded
Claims, Consultant is not aware of any claims he has or might have against any
of the Released Parties that are not included in the Released Claims. 
Consultant agrees that all parties released herein (other than Client) are third
party beneficiaries of this Agreement who may enforce the terms of such release.

 

26.                            ADEA Waiver.  Consultant acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
ADEA, and that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which he is
already entitled.  Consultant further acknowledges that he has been advised as
required by the ADEA, that:  (a) his waiver and release do not apply to any
rights or claims that may arise after the date that he signs this Agreement;
(b) he should consult with an attorney prior to signing this Agreement (although
he may choose voluntarily not to do so); (c) he has twenty-one (21) days to
consider this Agreement (although he may choose voluntarily to sign it earlier);
(d) he has seven (7) days following the date he signs this Agreement to revoke
it by providing written notice of revocation to Client’s Chief Executive
Officer; and (e) this Agreement will not be effective until the date upon which
the revocation period has expired, which will be the eighth calendar day after
the date that this Agreement is signed by Consultant (the “Effective Date”).

 

27.                            Section 1542 Waiver.  In giving the releases set
forth in this Agreement, which includes claims which may be unknown to
Consultant at present, Consultant acknowledges that he has read and understands
Section 1542 of the California Civil Code which reads as follows:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”  Consultant hereby expressly waives and relinquishes all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to Consultant’s release of claims herein,
including but not limited to the release of unknown and unsuspected claims.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date as provided herein.

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

JAMES H. RICHARDSON

 

 

 

 

 

 

By:

/s/ Joel S. Marcus

 

/s/ James H. Richardson

 

Joel S. Marcus, Chief Executive Officer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

September 30, 2011

 

Date:

September 29, 2011

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

PROJECT ASSIGNMENT

UNDER AMENDED AND RESTATED CONSULTING AGREEMENT

 

Effective:  January 1, 2011

 

NATURE OF WORK:

 

Consultant shall provide consulting services (the “Services”) in any area of his
expertise or work experience, including but not limited to real estate
operations, regional strategies, and such other matters as may be requested by
Client’s Chief Executive Officer (the “CEO”) or his designee.  Consultant shall
report to the CEO.  The Services shall not exceed thirty-two (32) hours per
month without Consultant’s consent.  Consultant shall also make himself
available to cooperate with Client on any contemplated defense, prosecution, or
investigation of claims involving third parties arising from events during
Consultant’s employment with Client, including (without limitation) making
himself available upon reasonable notice, without subpoena, to provide truthful
and accurate information in interviews, deposition or trial testimony. 
Consultant will receive no consulting fees for any cooperation provided pursuant
to the preceding sentence, but will be eligible for reimbursement of expenses
incurred as a direct result of his requested cooperation.

 

CONSULTING FEES, REIMBURSEMENTS, AND EQUIPMENT:

 

A.                                 Fees and Invoices.  During the Term, Client
shall pay to Consultant consulting fees in the amount of $250 per hour (prorated
for any partial hours) for authorized Services rendered by Consultant. 
Consultant shall invoice Client within fifteen (15) days after the close of each
month.  Such invoices shall list the dates covered by the invoice and provide a
summary description of the Services performed by Consultant.  Client shall pay
such invoices within ten (10) business days after the beginning of the following
month (e.g., Consultant performs Services in March; Consultant invoices Client
for such Services in April; Client pays invoice for such Services in May).

 

B.                                 Quarterly Consulting Payments.  In addition
to the hourly consulting fees provided in Paragraph A (Fees and Invoices)
hereof, during the Term, Client shall pay to Consultant a fixed quarterly cash
consulting payment of $25,000, within ten (10) business days after the beginning
of the following quarter, provided that such payment shall only be due and owing
if this Agreement has not been terminated by Client due to material breach by
Consultant, or terminated by Consultant for convenience (i.e., in the absence of
material breach by Client), prior to the end of the applicable quarter.

 

C.                                 Restricted Stock Grants.  Subject to the
approval of the Compensation Committee (the “Compensation Committee”) of
Client’s Board of Directors (the “Board”), Consultant shall receive a restricted
stock grant (the “Initial Grant”) on September 1, 2011 or as soon thereafter as
such approval is obtained, in the amount of 1,250 shares of restricted common
stock of Client, of which one third of such shares will vest (subject to
Consultant’s continuous service) on each of the following dates:  September 1,
2012, September 1, 2013, and September 1, 2014.  In addition, subject to
Compensation Committee approval, Consultant shall receive a year-end restricted
stock grant (the “Year-End Grant”) on December 31, 2011 or as soon thereafter as
such approval is obtained, in the amount of 1,250 shares of restricted common
stock of Client, of which one third of such shares will vest (subject to
Consultant’s continuous service) on each December 31 anniversary thereafter over
a three (3) year period; and additional such Year-End Grants shall be made
(subject to Consultant’s continuous service) each December 31 thereafter (or as
soon thereafter as Compensation Committee approval is obtained), with the same
three year vesting timetable.  In the event that the Agreement terminates for
any reason, the vesting of all stock grants shall cease, and any shares of
restricted stock that are issued but unvested as of such termination date (the
“Unvested Restricted Stock”) will be forfeited to Client, provided however, that
if Client terminates this Agreement for any reason other than Consultant’s
material breach of this Agreement, vesting of the Unvested Restricted Stock,
with respect to the next scheduled vesting date for each grant, shall be
accelerated so that Unvested Restricted Stock will be vested pro rata effective
as of

 

A-1

--------------------------------------------------------------------------------


 

the termination date of this Agreement (based on the number of completed
calendar months of consulting service during the year of termination, measured
from September 1 in the case of the Initial Grant and measured from December 31
in the case of any Year-End Grants, divided by twelve (12)).  By way of example,
in the event that Client terminates the Agreement effective as of October 1,
2012, other than due to Consultant’s material breach of this Agreement, then the
only prorated accelerated vesting that Consultant will receive would be vesting
of 1/12th of the annual vesting amount of the Initial Grant (e.g., one
additional month of vesting), and 9/12th of the annual vesting amount of the
first Year-End Grant, which would have been granted on or about December 31,
2011 (e.g., nine additional months of vesting).  Notwithstanding the foregoing,
as a precondition to any such accelerated vesting of the Unvested Restricted
Stock, Consultant must, within fourteen (14) days following such termination
date, sign, date, return to Client, and allow to become effective a general
release of all known and unknown claims in a form satisfactory to Client.  The
Initial Grant and Year-End Grants shall be governed in all respects by the terms
of the applicable restricted stock agreements, grant notice and plan documents,
except as may be specifically provided in this Agreement.

 

D.                                 Heath Insurance Premiums.  Pursuant to
Consultant’s timely election, under the federal COBRA law or applicable state
insurance laws (collectively, “COBRA”), to continue his current health insurance
coverage under Client’s group health plan, Client will reimburse Consultant’s
health insurance premiums (including the cost of dependent coverage, if
applicable) for the maximum period for which Consultant is eligible for such
continued health coverage under the federal COBRA law or applicable California
statutes, provided however, that Client’s obligation to reimburse Consultant’s
health insurance premiums will cease on the date that Consultant becomes
eligible for group health insurance coverage through a new employer.  Consultant
must provide prompt written notice to Client if he becomes eligible for group
health insurance coverage through a new employer during the time that Client is
reimbursing his group health insurance coverage.  Notwithstanding the foregoing,
if Client determines, in its sole discretion, that it cannot reimburse
Consultant’s COBRA premiums without a substantial risk of violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Client instead shall provide Consultant taxable monthly payments in an
amount grossed-up so that the after-tax value of the payment is equal to the
amount of the monthly COBRA premium that Consultant will be required to pay to
continue group health coverage including coverage for any covered dependents
(which amount shall be based on the premium for the month of COBRA coverage
immediately before Client makes its determination that it cannot continue to
reimburse such COBRA premiums), and such monthly payments shall be made for as
long as Client would otherwise have reimbursed Consultant’s COBRA premiums under
this paragraph.

 

E.                                  Expense Reimbursement.  Client will
reimburse Consultant for reasonable, direct expenses incurred as a result of
providing Services to Client, including but not limited to travel and
communications expenses, under the following guidelines:

 

1.                                    Outside services at cost.

2.                                    Direct charges at cost.

3.                                    Travel and subsistence at cost.

 

All individual expenses which will exceed $500 must be approved in advance by
Client in writing, unless they fall within expense guidelines which have been
approved by Client.  The expenses shall be invoiced to Client on a monthly basis
as provided above for invoice of Consultant’s consulting fees, including copies
of receipts or other supporting documentation.

 

A-2

--------------------------------------------------------------------------------


 

F.                                   Equipment.  Client shall not provide
Consultant with any equipment unless separately agreed to in a writing signed by
the CEO.

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

JAMES H. RICHARDSON

 

 

 

 

 

 

By:

 

 

 

 

Joel S. Marcus, Chief Executive Officer

 

 

 

Date:

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT OF COPYRIGHT

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to Client and its successors and assigns, the
copyright in and to the following work, which was created by the following
indicated author(s):

 

Title:

 

 

 

 

 

Author(s):

 

 

 

 

 

Copyright Office Identification No. (if any):

 

 

 

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

 

Executed this                    day of
                                        , 20      .

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Printed Name:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SYSTEMS USAGE POLICY FOR EXTERNAL USERS

 

C-1

--------------------------------------------------------------------------------